UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-143352 ATLANTIC GREEN POWER HOLDING COMPANY (Exact name of Registrant as specified in its charter) Delaware 20-8901634 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) Bayport One, Suite 455, 8025 BlackHorse Pike West Atlantic City, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 241-6027 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yesx Noo Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated file o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of June 30, 2010, the aggregate market value of the Registrant’s common stock held by non-affiliates was approximately $52,979,788.For the purposes of this computation only, all executive officers, directors and beneficial owners of more than 10% of the outstanding shares of the Registrant’s common stock are assumed to be affiliates of the Registrant.The aggregate market value of the Registrant’s common stock was based on the price for such stock as quoted on the OTC Bulletin Board as of June 30, 2010.However, it should be noted that there has been very little trading in the Registrant’s common stock since inception, and therefore such price may not be an accurate representation of the value of our common stock. As of March 25, 2011, 43,527,248 shares of the Registrant’s common stock were outstanding. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this Annual Report on Form 10-K and other filings of the Registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The Registrant is under no duty to update any of the forward-looking statements contained herein after the date of this Annual Report on Form 10-K. ATLANTIC GREEN POWER HOLDING COMPANY INDEX TO FORM 10-K PART I PAGE Item 1. Business 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 6 Item 4. (Removed and Reserved) 6 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 10 PART III Item 10. Directors, Executive Officers and Corporate Governance 11 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 15 Item 14. Principal Accountant Fees and Services 16 PART IV Item 15. Exhibits and Financial Statement Schedules 16 Signatures 17 PART I Item 1.Business Background Atlantic Green Power Holding Company (the “Company”) was incorporated in the state of Delaware on October 31, 2006 under the name “Lodestar Mining, Incorporated.”From its inception until February 3, 2010, the Company was an exploration stage company with plans to search for mineral deposits or reserves. On January 29, 2010, the Company entered into an Agreement and Plan of Exchange with Atlantic Green Power Corporation, a New Jersey corporation (“Atlantic”), pursuant to which each issued and outstanding share of common stock of Atlantic was exchanged for one share of the Company’s common stock, par value $.000001 per share.The transaction described in the preceding sentence is hereafter referred to as the “Share Exchange.”As of February 3, 2010, the Effective Date of the Share Exchange, the Company acquired all of the issued and outstanding shares of common stock of Atlantic and thereafter changed its corporate name to “Atlantic Green Power Holding Company.”As a result of the Share Exchange, Atlantic became a wholly-owned subsidiary of the Company and the Company ceased its prior operations, the acquisition and exploration of mineral resources, to focus on Atlantic’s renewable energy business of locating and developing utility-scale solar energy generation projects in the Mid-Atlantic United States. Overview Atlantic’s business strategy is to develop utility-scale solar energy generation projects in the Mid-Atlantic United States.Atlantic is currently in the process of developing a utility-scale solar farm on an approximately 700 acre property in Upper Pittsgrove Township, New Jersey.The property is divided into two tracts – a 130-acre eastern site and a 520-acre western site – that are subject to two separate lease agreements.Atlantic received final site plan approval and a use variance from the Board of Upper Pittsgrove Township for Atlantic’s development of a solar farm on the 130-acre eastern site in July 2010.However, the Board denied preliminary site plan approval for the 520-acre western site.Atlantic is in the process of appealing this decision. Atlantic’s primary business activities to date have focused on locating and acquiring rights to one or more suitable parcels of land for solar projects, including approximately 700 acres in Upper Pittsgrove Township, securing the necessary regulatory and land use approvals for the construction and operation of a solar farm on the two tracts of land comprising the Upper Pittsgrove Township property, and securing interconnection rights to the regional electrical grid.Atlantic’s application to PJM Interconnection, LLC (“PJM”), the regional transmission organization that operates the electrical grid serving states located in the Mid-Atlantic region and the District of Columbia, has been accepted, and PJM has assigned Atlantic eight queue positions to connect to the grid.Please see “Business – Interconnection to Distribution and Transmission Lines” below for more information. To date, Atlantic has not generated any revenue and has not commenced any revenue-generating activities. 1 Background of Renewable Energy Industry Renewable energy is produced using resources that are naturally replenished, such as sunlight, wind, geothermal heat and tides.Technologies that produce energy from renewable sources are commonly referred to as “green” or “clean” as they produce few pollutants, if any, that negatively impact the environment.Comparatively, fossil fuels such as coal, natural gas and oil are exhaustible and release greenhouse gases such as carbon dioxide and other pollutants into the atmosphere during energy production.In addition, reliance on fossil fuels as a source of energy increases exposure to supply shortages and price volatility as many oil-producing countries are situated in unstable regions of the world, such as the Middle East.As a result, the development and implementation of renewable energy technologies has grown rapidly in the United States and abroad in the last several years.Certain European countries in particular have made significant progress toward relying on energy produced from renewable sources for a significant portion of their energy needs. The Company, through the operation of Atlantic and possibly with other business partners, intends to generate and sell electricity produced from solar energy and may, at a future date, generate and sell electricity produced from wind energy. Solar Energy.The conversion of solar energy from sunlight into electricity is referred to as the photovoltaic effect.Solar photovoltaic cells packaged together in weather-resistant solar panels absorb the energy from sunlight and convert the energy into direct current electricity, which is channeled through electrical contact points attached to the panels.An inverter connected to the solar panels converts the direct current electricity channeled from the solar panels into alternating current electricity, which then transfers to the local utility grid.Although the cost of solar panels has declined with recent advances in technology, the installation of solar panels nevertheless represents a significant cost associated with the generation and sale of solar energy.However, after installation, solar arrays (groups of interconnected solar panels) are typically inexpensive to maintain relative to other energy-producing technologies. Wind Energy.Wind turbines convert the kinetic energy of wind into electricity through the use of generators housed in the turbines.Electricity generated from the turbines is transferred through cables from each turbine to a collection point, where it is then transferred to a substation for voltage set-up and delivery into the electric utility transmission network.The success of a wind farm, or a group of wind turbines, depends on the profile of wind resources at the site of the farm. Electricity generated from solar panels and wind turbines can then be sold and transferred to local utility companies and other retail energy suppliers.See “Business – Interconnection to Distribution and Transmission Lines” below. Upper Pittsgrove Township Solar Farm Effective November 30, 2009, Atlantic entered into the a ground lease with Edward Stella, Jr., Vice President of Project Development and a director of the Company, for certain parcels of undeveloped land located in Upper Pittsgrove, New Jersey aggregating approximately 700 acreson which the Company intends to develop a solar farm.It is currently projected that a solar farm on the property could generate up to 100 Mega Wattsof electric power.On August 6, 2010, Atlantic and Mr. Stella restructured the original lease into two separate lease agreements, each relating to one of the two tracts of property leased by Atlantic pursuant to the original lease: the East Tract Ground Lease Agreement relating to the 130-acre eastern tract, of which approximately 90 acres are suitable for development of a solar farm, and the West Tract Ground Lease Agreement relating to the 520-acre western tract, of which approximately 422 acres are suitable for development of a solar farm.The lease, and each of the restructured leases, were negotiated between the parties at arm’s length and the amount of rent payable under each of the restructured leases is believed to be equal to fair market value.The restructured leases each provide for a term of twenty-five years with annual base rent phased-in as construction of the solar farm facilities progresses as provided in the restructured leases.Atlantic has the option to extend each of the restructured leases for four successive periods of five years each beyond the initial twenty-five year term. 2 In the event that Atlantic is not able to obtain all regulatory approvals necessary to begin construction of the solar farm on either tract before the expiration of the eighteen month approval period commencing on August 6, 2010, Atlantic shall have the option to terminate the restructured lease relating to that tract.In exchange for a fee, Atlantic shall have the right to extend the eighteen month approval period (1) for two additional consecutive periods of six months, and (2) after the expiration of both six month extension periods, for successive periods of three months.Upon Atlantic’s receipt of the requisite regulatory approvals for the construction and operation of the solar farm, Atlantic shall make an additional lump sum payment to Mr. Stella, which shall not off-set amounts otherwise owed in rent. Atlantic has been granted an option to purchase the two tracts at any time before the eighth anniversary of the original lease, subject to certain credits for amounts previously paid under the restructured leases.Atlantic also has been granted a right of first refusal with respect to the two tracts if Mr. Stella receives a bona fide offer to purchase either tract. Atlantic received final site plan approval and a use variance from the Board of Upper Pittsgrove Township for Atlantic’s development of a solar farm on the 130-acre eastern site in July 2010.However, the Board denied preliminary site plan approval for the 520-acre western site.Atlantic is in the process of appealing this decision. Interconnection to Distribution and Transmission Lines The sale of electricity generated at a solar farm requires access to the electric grid to transmit electricity to be sold to customers.The electric grid that serves New Jersey and several surrounding states is managed by PJM, a federally-regulated regional transmission organization.PJM is an independent organization of over five hundred power generators, transmission owners, electricity distributors, power marketers and large energy consumers that is responsible for independently managing the regional transmission system and wholesale electricity market.Electricity that is generated by a generating facility is transmitted to the PJM interconnection grid and is available for purchase by wholesale and retail entities that are licensed to transact on the PJM grid. Connection of a solar farm site to the PJM electrical grid requires the completion of several studies of a proposed site.When PJM accepts an application for interconnection to the grid, PJM will assign the applicant one or more queue positions to connect to the grid.Each queue position is configured to accommodate a certain quantity of electrical energy generated by and transmitted to the electrical grid from a solar farm.PJM and the applicant then enter into a Feasibility Study Agreement, pursuant to which PJM determines the feasibility of connecting the proposed site to the electrical grid.PJM presents the conclusions of this study to the applicant in a Feasibility Study Report.PJM and the applicant next enter into a System Impact Study Agreement, pursuant to which PJM identifies any constraints on the connection of the site to the electrical grid, which are presented to the applicant in a System Impact Report.The last phase of the study process is the Facilities Study Agreement, pursuant to which PJM develops a Facilities Study Report that includes a conceptual engineering and design plan for the facilities (such as power lines) required to connect the site to the electrical grid via the local utility company electrical substations.Upon the completion of the Facilities Study Report, an applicant may enter into construction and service contracts and commence construction of the necessary facilities.Construction of the facilities is typically performed by the local utility company. Atlantic has been assigned eight queue positions to connect to the PJM electrical grid.Four of the eight queue positions assigned to Atlantic relate to the planned Upper Pittsgrove Township solar farm, which are configured for an aggregate of 80 Mega Watts of electricity.Feasibility Studies have been completed for each of these four queues.System Impact Studies are in progress for three of the queues and a System Impact Report has been completed for one of the queues.With respect to the latter queue for which the System Impact Report has been completed, Atlantic has entered into a Facilities Study Agreement with PJM, which is currently on-going. Atlantic is currently in the process of evaluating potential opportunities for the utilization of the other four queue positions it has been assigned.See “Business – Identification of Additional Projects” below. 3 Identification of Additional Projects In addition to utilizing certain of its PJM queue positions in connection with the planned development of a solar farm on the Upper Pittsgrove Township property, Atlantic will seek to utilize its contractual rights to its other PJM queue positions by identifying potential opportunities to develop solar projects on sites located in southern New Jersey.Atlantic will either acquire the rights to develop a site as a solar farm outright or enter into a joint venture with one or more strategic partners to develop a solar project. To facilitate its plan to utilize its queue positions to develop solar projects in southern New Jersey,Atlantic formed six wholly-owned limited liability company subsidiaries and assigned certain of its rights to the queue positions among several of these subsidiaries.At this time, Atlantic cannot determine whether it will be able to secure any additional suitable sites for solar projects or enter into one or more joint ventures with strategic partner(s) for the development of solar projects.In the event that Atlantic enters into a potential joint venture with a strategic partner, no assurance can be given that the terms will be favorable to Atlantic and it is likely that Atlantic will receive a minority, non-controlling interest in the joint venture. Government Regulation The Company will potentially be subject to government regulation at the federal, state and local levels. Under the Federal Power Act (the “FPA”), the Federal Energy Regulatory Commission (the “FERC”) has exclusive rate-making jurisdiction over wholesale sales of electricity and transmission in interstate commerce.The FPA subjects “public utilities” within the meaning of the act to, among other things, rate and corporate regulation by the FERC.In particular, sellers of electricity at wholesale in interstate commerce and transmitters of electricity in interstate commerce are regulated by the FERC with respect to: the review of the terms and conditions of wholesale electricity sales and transmission of electricity; the need to obtain advance approval of certain dispositions of public utility facilities, mergers, purchases of securities of other public utilities, acquisitions of existing generation facilities and changes in upstream ownership interests; the regulation of their borrowing and securities issuances and assumption of liabilities; and the review of interlocking directorates. To date, the Company, through the operation of Atlantic, has not made any sales of electricity, nor has it generated any electricity, and therefore the Company is not currently subject to the provisions of the FPA.In the event that the Company, through the operation of Atlantic, makes any wholesale sales or transmissions of electricity in interstate commerce, it will potentially be subject to the provisions of the FPA and the regulation of the FERC. The Public Utility Holding Company Act of 2005 (the “PUHCA”) provides, in relevant part, that any entity that owns, controls or holds power to vote 10% or more of the outstanding voting securities of a “public utility company” or a company that is a “holding company” of a public utility company or public utility holding company, is subject to certain regulations granting the FERC access to books and records and oversight over certain affiliate transactions. A “public utility company” is an “electric utility company” that owns or operates facilities used for the generation, transmission, or distribution of electric energy for sale.Certain exemptions are available for entities that are holding companies solely by virtue of their ownership of “qualifying facilities” under the Public Utility Regulatory Policies Act (the “PURPA”) and for exempt wholesale generators.It is expected that Atlantic will meet the definition of “public utility company,” and, as a result, the Company will be subject to the provisions of the PUHCA. The Company will be subject to regulation by the New Jersey Board of Public Utilities, which has historically had broad authority to regulate both the rates charged by and the financial activities of electric utilities that sell electricity at retail, and a number of other matters related to electric utilities.New Jersey state law may also impose certain regulatory and reporting requirements on owners and operators of generation facilities. 4 In addition, the Company will be required to obtain approvals from the local zoning board or other land use board and other permits before the Company is permitted to construct solar farm facilities on any of its properties.Atlantic has received final site plan approval and a use variance from the Board of Upper Pittsgrove Township to construct a solar farm on the 130-acre eastern site of the property leased by Atlantic in Upper Pittsgrove Township, New Jersey.Atlantic was initially denied preliminary site plan approval for the 520-acre western site of the Upper Pittsgrove Township property, and is in the process of appealing this decision. Government Incentives Both federal and state governments have enacted measures to encourage the development and deployment of renewable energy technologies.Such measures include renewable portfolio standards, renewable energy certificates, production tax credits, investment tax credits and/or grants, if available, and accelerated tax depreciation. Renewable portfolio standards (“RPS”) are programs that require electric utilities and other retail energy suppliers to produce or purchase a certain percentage of their annual electricity consumption from renewable energy sources.New Jersey is among the states that have adopted RPS programs.The New Jersey RPS program provides that 22.5% of electricity supplied by electric power suppliers to retail customers must consist of electricity generated from renewable sources by 2021, and that 2.12% (or approximately 1,500 MW) must consist of electricity generated from solar energy. A renewable energy certificate (“REC”) is an intangible, tradable instrument that represents the attributes associated with one Mega Watt hour of energy produced from a renewable energy source.State governments, including New Jersey, use RECs to monitor compliance with RPS programs.Many RPS programs impose an “alternative compliance payment” upon energy suppliers that fail to meet renewable energy requirements under the program.Energy suppliers can purchase RECs as evidence of having purchased renewable energy to avoid alternative compliance payments.RECs effectively serve as a production subsidy for energy produced from renewable sources.The value of RECs differs state to state and such value is generally adversely impacted by increased supply of renewable energy.The value of RECs can also fluctuate with changes to RPS requirements. Solar renewable energy certificates (“SRECs”) represent the attributes associated with one Mega Watt hour of produced from a solar energy system.Certain states have RPS requirements with specific requirements for solar energy, pursuant to which energy suppliers or utilities must procure a certain percentage of electricity from qualified solar renewable energy resources.These energy suppliers and/or utilities can meet their solar RPS requirements by purchasing SRECs from homeowners and businesses that own solar systems and produce SRECs.Energy suppliers and utilities that fail to secure a sufficient number of SRECs in compliance with their RPS requirements are required to pay a fee, which is referred to as a Solar Alternative Compliance Payment (“SACP”).The amount of a state’s SACP effectively places a cap on the value of an SREC, as energy suppliers and utilities can opt to pay the SACP if the price of an SREC approaches or exceeds the amount of the SACP. Competition Large utility companies, which rely primarily on traditional, non-renewable energy sources such as coal, hydro natural gas an nuclear power, dominate the energy production industry in the United States.Electricity produced from renewable sources, including solar and wind energies, faces competition from these other traditional, non-renewable sources as the producers of electricity from renewable sources seek for their sources to be accepted as a viable, cost-effective alternative to traditional, non-renewable energy sources.It is expected that the primary competition for the renewable energy industry will continue to come from coal and other non-renewable energy sources. In addition to competition from non-renewable energy sources, the Company will face competition from other renewable energy suppliers, including from those suppliers with operations located in New Jersey and in surrounding states.It is expected that competition within the renewable energy industry will intensify in the next several years as more companies enter the market and commence operations. 5 Suppliers The Company will rely on third party suppliers to supply solar panels and other equipment required to construct the infrastructure of the Upper Pittsgrove Township solar farm or any other solar farm developed solely by the Company.Solar energy used to generate electricity is naturally-occurring, but availability will be subject to meteorological and atmospheric conditions. Distribution of Products It is anticipated that the Company will sell electricity generated from the Upper Pittsgrove Township solar farm and such other solar farms developed in the state of New Jersey to a public utility located in the state of New Jersey.The Company also plans to sell RECs to energy suppliers.However, a definitive plan of distribution has not been determined as of the date of this report. Employees As of March 25, 2011, the Company had six employees, including its four executive officers, Robert Demos, Jr., President and Chief Executive Officer, R. Scott Byrne, Chief Operating Officer and Secretary, Frank D’Agostino, Jr., Chief Financial Officer and Director of Business Development, and Edward Stella, Jr., Vice President of Project Development.All of the Company’s employees are based at its corporate headquarters in West Atlantic City, New Jersey. Item 1A.Risk Factors The Company is a smaller reporting company and is therefore not required to provide this information. Item 1B.Unresolved Staff Comments Not applicable. Item 2. Properties The principal offices of the Company are located at Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey, where Atlantic leases approximately 1,488 square feet of commercial office space.In addition, Atlantic leases from Edward Stella, Jr., an executive officer and director of the Company, certain parcels of undeveloped land located in Upper Pittsgrove Township, New Jersey aggregating approximately 700 acres.Atlantic intends to develop, construct and operate a solar farm on the property.See “Business – Upper Pittsgrove Solar Township Farm” above for more information on the Upper Pittsgrove Township, New Jersey property. Item 3. Legal Proceedings None. Item 4. (Removed and Reserved) 6 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company’s common stock is listed for quotation on the OTC Bulletin Board under the symbol AGPH.Prior to the assignment of the current symbol on March 3, 2010, the Company’s common stock was listed for quotation under the symbol LDST.For the years ended December 31, 2010 and 2009, no active public trading market for shares of the common stock existed. The NASDAQ OTC Bulletin Board is generally considered to be a less active and efficient market than the NASDAQ Global Market, the NASDAQ Capital Market or any national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or a national exchange would offer.The following table sets forth, for the periods indicated, the high and low sales prices for the Company’s common stock as reported on the NASDAQ OTC Bulletin Board: Year Ended December 31, 2010 High Low First Quarter* Second Quarter Third Quarter Fourth Quarter *The Company’s common stock was assigned its current symbol on March 3, 2010. As of March 25, 2011, there were 43,527,248 shares of the Company’s common stock outstanding and approximately 45 holders of the common stock.There has been very little trading in the Company’s common stock since inception, and therefore the prices set forth in the table above may not accurately represent the value of our common stock. The Company did not pay any dividends on shares of the common stock in the last two fiscal years, and the Company does not anticipate that it will pay any dividends in the foreseeable future. On October 12, 2010, the Company sold to certain investors convertible promissory notes in the aggregate principal amount of $500,000 that are convertible into shares of the Company’s common stock at a conversion price of $0.70 per share, and warrants to purchase an aggregate of up to 535,714 shares of the common stock at a purchase price of $1.00 per share.Each promissory note has a term of eighteen (18) months and accrues interest at a rate of eight percent (8%) annually.The conversion price under the convertible notes and the number of shares of common stock that may be purchased under the warrants are subject to certain adjustments.The Company relied on the exemption from registration for a private transaction not involving a public distribution under Section 4(2) of the Securities Act.Please see the Company’s Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on October 15, 2010 for more information on the October 12, 2010 private placement. Item 6. Selected Financial Data The Company is a smaller reporting company and is therefore not required to provide this information. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis is intended to provide information about the Company’s financial condition and results of operations for the years ended December 31, 2010 and 2009.The following information should be read together with the Company’s audited financial statements for the years ended December 31, 2010 and 2009 and related notes appearing elsewhere in this report. Overview The Company was incorporated in the state of Delaware on October 31, 2006 under the name “Lodestar Mining, Incorporated.”From its inception until January 28, 2010, the Company was an exploration stage company with plans to search for mineral deposits or reserves. On February 3, 2010, the Company acquired all of the issued and outstanding shares of common stock of Atlantic pursuant to the Share Exchange, and Atlantic became a wholly-owned subsidiary of the Company.The Company issued an aggregate of 38,099,250 shares of common stock to the former shareholders of Atlantic, and the Company changed its corporate name to “Atlantic Green Power Holding Company.”As a result of the Share Exchange, the Company ceased its prior operations and commenced the operation of Atlantic as its sole line of business.Atlantic is a renewable energy company primarily focused on the location and development of utility-scale solar energy generation projects in the Mid-Atlantic United States, including the development of a utility-scale solar farm in Upper Pittsgrove Township, New Jersey. Please see the Company’s current report on Form 8-K filed with the SEC on February 4, 2010 for information about Atlantic’s financial condition and results of operations for the period commencing September 17, 2009 (date of inception) through November 30, 2009. Development Stage Company From inception until the Effective Date of the Share Exchange, the Company was an exploration stage company.Since February 4, 2010, the effective date of the Share Exchange, the Company is considered a development stage company in accordance with the guidance contained in the Accounting Standards Codification (“ASC”) Topic No. 915, “Development Stage Entities.”The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced.All losses accumulated since inception have been considered as part of the Company’s development stage activities. Results of Operations For the years ended December 31,2010 and 2009 Net Loss.For the year ended December 31, 2010, our net loss from operations was $1,820,265 as compared to a net loss from operations of $53,910 for the year ended December 31, 2009.The $1,766,355 in additional net loss in 2010 was primarily attributable to the $1,815,180 of interest expense recorded in 2010 which was due to the derivative liability associated with the issuance by the Company in October 2010 of convertible promissory notes in the aggregate principal amount of $500,000 and related warrants to purchase an aggregate of 535,714 shares of the Company’s common stock, and the $538,607 increase in operating expenses over the amount incurred in 2009, offset by the change in fair market value of the derivative liabilities of $582,778 and interest income of $4,948.The increased operating expenses are primarily attributable to increased payroll and professional costs and the other expenses associated with the development of the Upper Pittsgrove Township solar farm. 8 Revenues.The Company did not have any revenues for the years ended December 31, 2010 and 2009. Expenses.Total operating expenses for the years ended December 31, 2010 and 2009 were $592,811 and $54,204, respectively.Operating expenses for the year ended December 31, 2010 consisted of $196,322 in professional fees and $396,489 in compensation and general and administrative expenses, as compared to operating expenses for the year ended December 31, 2009 consisting of $43,656 in professional fees and $10,548 in general and administrative expenses.The $538,607 increase in operating expenses was primarily attributable to increased payroll, increased professional fees relating to SEC reporting obligations of the Company and project development and the costs associated with the Company’s activities related to the development of the Upper Pittsgrove Township solar farm, including expenses associated with obtaining the necessary land use approvals for the Upper Pittsgrove property and securing interconnection rights to the PJM electrical grid. Interest Income.The Company had interest income of $4,948 for the year ended December 31, 2010, as compared to interest income of $294 for the year ended December 31, 2009.The $4,654 increase in interest income was primarily attributable to increased deposits. Income Taxes.No income tax provision has been made for the years ended December 31, 2010 and 2009. Liquidity and Capital Resources On February 3, 2010, the Company consummated the Share Exchange with Atlantic. As a result of the Share Exchange, the Company changed its business focus from the acquisition and exploration of mineral resources to the location and development of utility-scale solar energy generation projects in the Mid-Atlantic United States, including the development of a utility-scale solar farm in Upper Pittsgrove Township, New Jersey. On October 12, 2010, the Company sold convertible promissory notes to certain investors in the aggregate principal amount of $500,000, which are convertible into shares of the Company’s common stock, and warrants to purchase an aggregate of up to 535,714 shares of the Company’s common stock. Each promissory note has a term of eighteen months and accrues interest at a rate of 8% annually. On February 4, 2011, the Company entered into a Subscription Agreement with a lender pursuant to which the lender loaned to the Company $250,000, evidenced by a promissory note which has a term of six months and accrues interest at a rate of 6% annually. As of March 7, 2011, the Company’s cash position was approximately $241,233. The Company anticipates that its current cash position is not sufficient to fund its operations through December 31, 2011. Furthermore, the Company estimates expenditures related to the development and construction of the solar farm on the eastern site of its leased property in Upper Pittsgrove Township will be in the range of $60 million, and therefore, without any additional financing, the Company will not be able to commence construction of the solar farm on the eastern site. The Company anticipates that it will seek additional capital through debt or equity financings. Any additional equity financing may result in substantial dilution to the Company’s stockholders. The Company will also evaluate various strategic alternatives, including, but not limited to, partnering with another energy supplier or other company, to fund the development of the Upper Pittsgrove Township solar farm and/or other solar projects. 9 The Company’s financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business for the foreseeable future. Since inception, the Company has not generated any revenue and accumulated losses aggregating to $1,874,175.In addition, the Company may not have sufficient working capital to meet operating needs for the next twelve months as described above.All of these factors raise substantial doubt about the Company’s ability to continue as a going concern. The officers and directors of the Company have not, as of the date of this filing, loaned any funds to the Company.There are no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans. Item 7A.Quantitative and Qualitative Disclosures About Market Risk The Company is a smaller reporting company and is therefore not required to provide this information. Item 8. Financial Statements and Supplementary Data The financial statements and supplementary data of the Company required by this item are submitted under a separate section of this report.Reference is made to the Index of Financial Statements contained on page F-1 herein. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable. Item 9A.Controls and Procedures As required by Rule 13a-15 under the Exchange Act, as of the end of the period covered by this Annual Report on Form 10-K, the Company carried out an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.This evaluation was carried out under the supervision and with the participation of the Company’s management, including the Company’s President and Chief Executive Officer and its Chief Financial Officer and Director of Business Development, who concluded that the Company’s disclosure controls and procedures are now effective to provide reasonable assurance that(i) information required to be disclosed by the Company in reports filed or submitted under the Exchange Act is accumulated and communicated to management to allow timely decisions regarding required disclosure by the Company, and (ii) information required to be disclosed in reports that filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. The Company believes that the participation of Frank D’Agostino, Jr., the Company’s Chief Financial Officer and Director of Business Development, in the preparation of the Company’s financial statements, especially during the Company’s last fiscal quarter, has had a material affect on the Company’s internal control over financial reporting.During the last fiscal quarter, Mr. D’Agostino worked with the board in implementing disclosure controls and procedures aimed at ensuring the Company meets its reporting and disclosure obligations under the Exchange Act.Mr. D’Agostino was recently appointed Chief Financial Officer of the Company on March 25, 2011. 10 Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in the Company’s reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the Company’s reports filed under the Exchange Act is accumulated and communicated to management, including the Company’s President and Chief Executive Officer and Chief Financial Officer and Director of Business Development, to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control Over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.The Company’s internal control system is a process designed to provide reasonable assurance to the Company’s management and board of directors regarding the preparation and fair presentation of published financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management, with the participation of the Company’s President and Chief Executive Officer and Chief Financial Officer and Director of Business Development, conducted an evaluation of the effectiveness of the Company’s internal control over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December31, 2010. Item 9B.Other Information Effective March 25, 2011, the Company appointed Frank D’Agostino, Jr., Director of Business Development of the Company, as Chief Financial Officer of the Company, to serve in such capacity until such time as his successor is duly elected and qualifies.Mr. D’Agostino will continue to serve as Director of Business Development of the Company.Mr. D’Agostino’s biographical information is set forth below under Item 10, “Directors, Executive Officers and Corporate Governance.” 11 Item 10.Directors, Executive Officers and Corporate Governance Directors and Executive Officers The name, age and positions held with the Company of each person who served as a member of the board of directorsor executive officer of the Company as of December 31, 2010.Each director serves as a director of the Company until the next annual meeting of stockholders of the Company and until his or her successor is duly elected and qualified.Each executive officer serves in his office(s) until such time as his successor is appointed by the board. Name Age Position Robert Demos, Jr. 47 President, Chief Executive Officer and Director Frank D’Agostino, Jr. 53 Chief Financial Officer and Director of Business Development R. Scott Byrne 59 Chief Operating Officer, Secretary and Director Edward Stella, Jr. 61 Vice President of Project Development and Director There are no family relationships among the directors and executive officers of the Company.None of the directors of the Company are directors of any company with a class of securities registered pursuant to Section 12 of the Exchange Act or subject to the requirements of Section 15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940, as amended. Biographical Information Robert Demos, Jr. was appointed as a director of the Company and as President and Chief Executive Officer of the Company on February 3, 2010, the Effective Date of the Share Exchange.He has over 20 years of experience in construction, land development and project management.He has also served as President of Shore Design and Development, LLC, a residential and commercial construction company in Atlantic County, New Jersey since 2006.Prior to his position at Shore Design and Development, Mr. Demos operated several automotive wholesale and retail dealerships. Frank D’Agostino, Jr. was appointed Chief Financial Officer of the Company on March 25, 2011 and Director of Business Development of the Company on February 5, 2010, the Effective Date of the Share Exchange.Mr. D’Agostino has served as Chief Operating Officer and Chief Financial Officer of Accurate Controls, a privately-held company that provides solutions in the industrial electrical field, from 2005 to the present.He previously served as Chief Executive Officer and Chief Financial Officer of All Current Electrical Sales, a privately-held manufacturer and seller of industrial electrical components which Mr. D’Agostino co-founded, from 1981 to 2008.Mr. D’Agostino has over 25 years of operational and financial experience in industrial electrical component manufacturing and distribution for standard, harsh and hazardous environments, and has extensive knowledge of electric utility substations, solar farms and industrial power applications. R. Scott Byrne was appointed as a director of the Company and as Chief Operating Officer, Secretary and Treasurer of the Company on February 3, 2010, the Effective Date of the Share Exchange.He has over 30 years experience in land development, permitting and project finance.Mr. Byrne has served as director of Capital and Facility Development for Basic Chemical Solutions, L.L.C., global distributor and trader of commodity chemicals, for the last 14 years.Mr. Byrne previously served as President of Byrne Construction Group, Inc., a land development company. 12 Edward Stella, Jr. was appointed as a director of the Company and as Vice President of Project Development of the Company on February 3, 2010, the Effective Date of the Share Exchange.He has over 30 years of experience in land development, land clearing and mulching.He is the President of Stella Contracting, Inc., one of the largest land-clearing companies operating on the East Coast, and the President of South Jersey Agricultural Products (SJAP), a company engaged in the sale of top soil and mulch company which services such clients as Scott’s, Coastal Supply, Home Depot and Lowes.Mr. Stella has had the honor of being nominated by Ernst & Young LLP for Entrepreneur of the Year in 2000 in the greater Philadelphia area. Section 16(a) Beneficial Ownership Reporting Compliance The Company does not have any class of equity securities registered under Section 12 of the Exchange Act.Therefore, the executive officers, directors and 10% stockholders of the Company are not required to file reports under Section 16(a) of the Exchange Act. Code of Ethics The Company has adopted a Code of Ethics that applies to the Company’s executive officers.The Company will provide, without charge, a copy of the Code of Ethics to any person upon request, which should be directed to Stockholder Relations, Atlantic Green Power Holding Company, Bayport One, Suite 455, 8025 West Black Horse Pike, West Atlantic City, New Jersey 08232. Audit Committee The Company does not currently have a separately-designated audit committee of the board of directors.Rather, the entire board of directors performs the functions typically performed by an audit committee.No member of the current board of directors qualifies as an audit committee financial expert. 13 Item 11.Executive Compensation The following table sets forth information concerning all compensation paid by the Company to its principal executive officer for services in all capacities to the Company for each of the years ended December 31, 2010 and 2009.Ian McKinnon and Robert Demos, Jr. each served as the principal executive officer of the Company during 2010.Ian McKinnon, the former Chief Executive Officer of the Company, resigned from his position as an officer of the Company as of February 3, 2010 in connection with the consummation of the Share Exchange, and Robert Demos, Jr. was elected President and Chief Executive Officer of the Company as of the same date.No other executive officer of the Company received compensation in excess of $100,000 during 2010 or 2009. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total Ian McKinnon, former Chief $ Executive Officer (1) $ Robert Demos, Jr., President and $
